Citation Nr: 0619850	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  99-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a neck disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In a January 2006 Order, the United States Court of Appeals 
for Veterans Claims (CAVC) vacated and remanded the Board's 
June 2004 decision concerning the claims of entitlement to 
service connection for hearing loss and a neck disorder.  


FINDINGS OF FACT

1.  Hearing loss is first shown more than one year after the 
veteran's separation from service, and is not related to 
events, disease, or injury during military service.

2.  The veteran was awarded the Medical Badge.

3.  A neck disorder is first shown more than one year after 
the veteran's separation from service, and is not related to 
events, disease, or injury during military service.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by service, 
and is not presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

2. A neck disability was not incurred in or aggravated by 
service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the veteran's service personnel records 
indicate that he was awarded a Medical Badge and had a 
primary military occupational specialty (MOS) of Medical 
Aidman.  The Combat Medical Badge - which recognizes medical 
aidmen who shared the same hazards and hardships of ground 
combat on a daily basis with the infantry soldier - was 
originally established as the Medical Badge.  Paragraph 8-7, 
Army Regulation 600-8-22.  Consequently, the record supports 
the conclusion that the veteran engaged in combat with the 
enemy.

Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

The joint motion for remand granted by the Court states, at 
page 3, that the veteran testified in January 2000 that he 
was involved in combat and that, as a result of exposure to 
artillery fire, he developed his current hearing loss.  In 
fact, in the January 2000 hearing, the veteran was asked 
about his exposure to loud noise in service both in the 
context of "overseas" and "in training"  (transcript at 
page 34), although not specifically in the context of his 
engagement in combat with the enemy.  Nonetheless, because he 
was awarded the Medical Badge, the Board applies 38 U.S.C.A. 
§ 1154(b); therefore, the veteran's statements implying that 
he was exposed to loud noises during his combat with the 
enemy are consistent with the circumstances, conditions or 
hardships of service, and the Board will accept that the 
veteran was exposed to loud noises in that context.  The 
veteran's claim must fail, however, not because is it not 
established that he was exposed to loud noises during combat 
with the enemy, but because there is insufficient evidence of 
a nexus between such exposure and the veteran's current 
hearing loss disability.  

Service medical records do not show any complaint, treatment, 
or diagnosis of hearing loss.  The veteran's separation 
examination report, dated in January 1946, indicates that 
hearing (whispered voice) test results were 15/15, 
bilaterally, and that there were no "ear, nose or throat" 
abnormalities.

A March 1977 private treatment note indicated that the 
veteran was employed as a builder and construction worker.  
VA outpatient treatment records dated in April 1978 show that 
the veteran complained of a two-year history of hearing loss.  
These reports contain four notations indicating that the 
veteran reported that he had a history of exposure to loud 
occupational noise (alternatively recorded as "working around 
heavy machinery") for 16 years.  An August 1978 VA audiogram 
showed bilateral sensorineural hearing loss, and that a 
hearing aid was recommended for the left ear as well as noted 
a "history of noise exposure over the last 16 years."  VA 
outpatient reports, dated in 1999, show additional treatment 
for hearing loss.

Based on the objective audiology findings noted in a February 
2004 VA examination report, the veteran meets the criteria 
under 38 C.F.R. § 3.385 to constitute a bilateral hearing 
loss disability for VA purposes.  Unfortunately, the Board 
finds that competent medical evidence of record does not show 
that the veteran suffers from a current hearing loss 
disability that is etiologically related to disease, injury, 
or events like noise exposure during his period of active 
service.  

The record contains two medical opinions concerning whether 
the veteran's current hearing loss disability is related to 
active service.  The first opinion, the February 2004 VA 
audiology examination report, shows that the veteran reported 
a recreational noise exposure history of hunting without ear 
protection, but that he denied occupational noise exposure 
prior to and since leaving the military.  After listing a 
diagnosis of bilateral sensorineural hearing loss, the 
examiner stated that it was "possible" that the veteran's 
hearing loss began as a result of acoustic trauma experienced 
in the military and was further aggravated by noise exposure 
after separation from service, but that, due to lack of 
specific audiometric data recorded during military service 
and the veteran's extensive history of occupational noise 
exposure, he could not say, "without speculation," that this 
hearing loss is a result of military noise exposure.

A February 2000 private treatment note shows that the veteran 
reported a history of noise exposure in the Army that 
included tanks and heavy artillery, and a head injury in 1943 
which he felt had worsened his hearing.  An assessment of 
bilateral sensorineural hearing loss was listed in the 
report.  The examiner stated, "I have explained to [the 
veteran] that noise exposure as he has described could easily 
be a cause of his significant sensorineural hearing loss; 
previous noise exposure as described while the patient was in 
the military could also contribute to the patient's current 
level of hearing loss."

The Board finds these medical statements to be entitled to 
little probative value.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  In the February 2004 VA examination 
report, the examiner indicated that he could not say, 
"without speculation," that the veteran's hearing loss is a 
result of military noise exposure.   The Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The February 2000 opinion, in context, clearly indicates that 
the veteran's "heavy equipment noise" exposure "could 
easily" have been the cause of his hearing loss, although 
his military noise exposure "could also contribute" to the 
veteran's current hearing loss.  The opinion that the 
military noise exposure could have contributed to the 
veteran's hearing loss is not the same as saying that his 
noise exposure did, in fact, contribute to the veteran's 
hearing loss, nor does this opinion specify the extent to 
which the veteran's current hearing loss is a result of such 
noise exposure.  This is an important omission, as Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), specifies that the 
veteran shall be compensated for only the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Further, the opinion contained in 
the February 2000 private treatment note is based on the 
veteran's reported history of noise exposure and does not 
include a review of the veteran's claims file.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  Thus, it does not take into account the 
facts considered by the 2004 VA examiner who concluded that 
it cannot be said, without speculation, that the veteran's 
current hearing loss disability is a result of military noise 
exposure.

In conclusion, even assuming under 38 U.S.C.A. § 1154(b) that 
the veteran did suffer from acoustic trauma during combat 
with the enemy, the first post-service medical evidence of 
hearing loss is dated in April 1978, over 30 years after his 
separation from active service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Evidence of 
record also shows that the veteran reported a long history of 
exposure to post-service noise, both occupational and 
recreational.  April 1978 and August 1978 VA outpatient 
treatment reports contain four separate notations indicating 
that the veteran gave a 16-year history of exposure to loud 
occupational/post-service noise.  

The Board has also determined that competent medical evidence 
of record is insufficient to link the veteran's current 
claimed hearing loss with any claimed or assumed in-service 
noise exposure.  Finally, there is no competent evidence to 
show that the veteran had a sensorineural hearing loss that 
was manifest to a compensable degree within one year of 
separation from service such that service connection is 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Consequently, the Board finds that the preponderance 
of the evidence is against this claim, and that the claim 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Neck Disorder

The veteran contends that he suffers from a neck disorder as 
a result of in-service motor vehicle accident.  The Board 
finds that the record does not support his contentions, and 
that service connection for a neck disorder is not warranted.


Service medical records show that on August 29, 1943, the 
veteran was treated for "moderately severe" contusions of the 
right shoulder and right side of his neck after an auto 
accident.  Treatment notes detail an injury to the nerve 
supplying the right arm extensor muscles, and that the 
veteran had right shoulder pain, weakness and restriction of 
motion, with slow improvement noted in late September 1943.  
The veteran was discharged to duty on October 2, 1943.  A 
September 1944 report notes a history of a nerve injury in 
the right arm from auto accident, with "full recovery."  The 
veteran's January 1946 service separation examination report 
shows that no musculoskeletal defects were noted and his 
neurological diagnosis was "normal."

Competent medical evidence of record, including VA and 
private treatment notes dated from 1948 to 2004, shows that 
the veteran has a current cervical spine disability.  Private 
treatment notes from March 1977 and July 1979 show complaints 
of multiple joint pain and list a diagnosis of generalized 
osteoarthritis.  While June 1977 and October 1979 VA X-ray 
reports for the cervical spine were deemed "unremarkable" 
and "normal" respectively, a July 1977 VA outpatient 
treatment report notes mild degenerative changes of the 
cervical spine.  In an April 1999 VA examination report, the 
examiner listed a diagnosis of degenerative arthritis, 
cervical spine, with partial ankylosis or loss of range of 
motion of the facets.  VA outpatient treatments reports dated 
between 1999 and 2001 show treatment for neck pain and 
degenerative disc disease at cervical vertebra.  Additional 
private treatment records dated in 2001 and 2003 show 
treatment for complaints that included neck pain with 
diagnoses of osteoarthritis and degenerative disc disease of 
the spine.

Three lay statements, from the veteran's wife, brother and a 
friend were received in 1994.  Each statement essentially 
indicates that the veteran suffers from neck pains as a 
result of an automobile accident during service.  These 
statements along with statements by veteran cannot alone meet 
the burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events during service and a current neck 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a) (2005).

Competent medical evidence of record contains multiple 
medical opinions concerning whether the veteran's current 
neck disability is related to an injury during active 
service.  In this case, the Board finds the opinion of the VA 
medical doctor in the May 2002 VA examination report to be 
entitled to great probative value compared to multiple 
medical statements concerning whether the veteran's claimed 
neck disability is related to an injury during active 
service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board finds that the May 2002 VA joints examination 
report is highly probative evidence which shows that the 
claimed neck condition is not related to active military 
service.  In this report, the examiner stated that he had 
reviewed the veteran's claims file, summarized the veteran's 
medical history and recorded objective physical examination 
findings with a diagnosis of degenerative arthritis of the 
cervical spine.  The examiner concluded that the veteran's 
current cervical spine disability was not related to the in-
service injury and his opinion is accompanied by a rational 
explanation.

The Court's order is to the effect that the Board must 
discuss the February 1998 opinion of Jeff W. Holt, D.C., who 
noted that he had treated the veteran for complaints of 
cervical pain since December 1997, indicated that the veteran 
suffered from marked degeneration of multiple cervical spine 
levels, and opined that this is the result of a "poorly 
managed acceleration/deceleration injury sustained in an 
automobile accident while serving in the military in 1943".  
He does not explain, however, the basis for this opinion. Nor 
does he indicate that he reviewed the contemporaneous records 
of treatment in 1943 or other records.

In a brief January 2000 letter, a private medical doctor 
noted that the veteran suffered from "chronic problems with 
osteoarthritis symptoms with some initial problems emanating 
from trauma incurred from injuries in 1943," that he had 
some chronic recurrent problems with his neck since service, 
and that he is now troubled with intermittent cervical spasm, 
degenerative joint disease, and osteoarthritis that has 
probably been progressive.  He concluded that the veteran's 
"musculoskeletal disease seemed to have had its onset at the 
time of that accident with some deterioration over the years 
with onset of his osteoarthritis supervening."  Thus, while 
recognizing that the veteran had sustained trauma in 1943, 
this opinion does not clearly link his current neck 
disability with that trauma; rather, the opinion is that the 
current disability gave the impression of having begun with 
the trauma, not that it did, in fact, begin with that trauma.

The other medical nexus opinion is contained in a verbose 
October 2001 letter by a doctor of osteopathy.  Like the 
February 1998 and the January 2000 opinions, this opinion 
does not clearly link the veteran's current neck disability 
to the 1943 motor vehicle accident.  Rather, the October 2001 
letter merely challenges VA to "unequivocally state that 
this well documented trauma in 1943 has nothing to do with 
[the veteran's] current symptoms, nor any little part of 
it."  This letter candidly states that it is based on a 
review of the September 2001 supplemental statement of the 
case, not a review of the medical records.  It also notes 
that one can find degenerative changes at least to the degree 
of the veteran's in the general population of asymptomatic 
patients of the veteran's age and sex.

The Board finds these private medical statements are entitled 
to little probative value.  None of these opinions are shown 
to have been based on a review of the veteran's claims file.  
The Court has rejected medical opinions as immaterial where 
there was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

Further, neither the February 1998 nor the January 2000 
opinion was accompanied by an explanation.  The October 2001 
opinion was contained in a long, vague, speculative, 
confusing letter that does not discuss the lack of treatment 
for the claimed conditions for 30 years after service and 
appears to misunderstand the applicable burden of proof.  See 
38 U.S.C.A. § 5107.  Medical opinions that are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  For these reasons, the Board 
finds that the statements dated in February 1998, January 
2000, and October 2001 are considerably less probative than 
the May 2002 VA medical opinion.    

Even assuming under 38 U.S.C.A. § 1154(b) that the veteran 
did suffer from a neck disability during active service, the 
first post-service medical evidence of a cervical spine 
condition is found in a July 1977 VA outpatient treatment 
report, dated over 30 years after separation from service.  
While the Board has determined that the veteran does suffer 
from a current neck disability, the competent medical 
evidence of record is not in equipoise concerning whether the 
veteran's current disability is etiologically related to 
disease, injury, or events during active service.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  Consequently, entitlement to service 
connection a neck disorder is not warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, substantially complete applications for 
the veteran's service connection claims were received in 1998 
and 1999.  Thereafter, in October 1998 and January 2001 
rating decisions, the RO denied the veteran's claims for 
entitlement to service connection for neck and hearing loss 
disabilities.  The Board acknowledges that the section 
5103(a) notice was sent to the appellant after the RO's 
decisions that are the basis for these appeals.  In this 
case, however, the unfavorable 1998 RO decision concerning 
the neck disability that is the basis of this appeal was 
already decided before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  The 
veteran has received such notice concerning both issues 
remaining on appeal.

Letters dated in March 2003 and June 2003, issued by the 
Board and the RO respectively, complied with the four notice 
requirements listed above.  Moreover, to the extent that the 
veteran was not specifically advised to submit any pertinent 
evidence in his possession by these letters, he was given the 
text of 38 C.F.R. § 3.159 in the March 2004 supplemental 
statement of the case (SSOC).  Consequently, he was aware of 
this provision.  

VA provided notice to the veteran both after the October 1998 
and January 2001 rating decisions.  Nevertheless, the Board 
finds that any defect with respect to the timing of the 
notice was harmless error.  The content of the notice fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, after the notice 
was provided, the case was readjudicated in a March 2004 
supplemental statement of the case (SSOC).  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning these issues.

Although the veteran was not notified of all five elements of 
a service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, VA examinations were 
ordered to evaluate the veteran's claimed hearing loss and 
cervical spine disabilities.  

VA has satisfied its duties to inform and assist the veteran.  
Any "error" resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2005).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a neck disorder is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


